Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 18, 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because the claimed function depends on a test standard that varies with time, and/or of which several versions can be available, thus the scope of the claim cannot be determined. 
	Claim 5 is indefinite because of the phrase “optionally the third fire blanket” rendering the scope of the claim unascertainable as it is not clear if it is part of the claimed subject matter. 
	Claims 11 and 12 are indefinite because “the third fire blanket” lacks proper antecedent basis. 
Claim 12 is indefinite because of the phrase “optionally the top side of the third fire blanket” rendering the scope of the claim unascertainable as it is not clear if it is part of the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Olson US 6,128,874 (hereinafter ‘Olson’).
In regard to claims 1 and 16, Olson teaches a fire barrier comprising:
	a first blanket (bottom 20) having top and bottom sides, first and second lateral sides, said first blanket comprising a ceramic fiber blanket (22 –see col. 7, ln. 13) surrounded with a metal foil (see col. 7, ln. 1 –Note that Olson discloses the blanket 22 is encapsulated (thus, surrounded) by a metalized material and one of ordinary skill in the art would have found it obvious to use a foil because it is a well-known in the art form of material for encapsulating and thus obvious to use so as to maintain the desired thickness),
	a second blanket (intermediate 20 above bottom one) having top and bottom sides, first and second lateral sides, said second blanket comprising a ceramic fiber blanket (22 –col. 7, ln. 13) surrounded with a metal foil (see col. 7, ln. 1 and above noted obviousness statement),

	a second intumescent sheet (12 right portion) having first and second surfaces, and attached to a second structure (42), (it is noted that per broadest reasonable interpretation, element 12 is made of two portions, each portion having first and second surfaces as claimed),
	wherein the first lateral side of the first fire blanket and the first lateral side of the second fire blanket are affixed to a portion of the first surface of the first intumescent sheet (they are affixed as claimed via element 30) and the second lateral side of the first blanket and the second lateral side of the second fire blanket are affixed to a portion of the first surface of the second intumescent sheet (via element 32). 
	In regard to claim 2, Olson teaches the claimed invention which is capable of meeting the requirement for a 3-hour fire-rating according to UL 2079. The structural components of Olson are substantially similar to those of the claimed invention, therefore, per MPEP 2112 III, it is presumed that the device of Olson possesses the claimed properties. 
	In regard to claims 3, 4, 18 and 19, Olson teaches the claimed invention further comprising a third fire blanket (top 20) having top and bottom sides and first and second lateral sides, and comprising a ceramic fiber (22 –col. 7, ln. 13) surrounded with a metal foil (see col. 7, ln. 1 and above noted obviousness statement).
In regard to claim 15, the examiner takes the position that the claimed method steps are necessitated by the assembly of Olson because as noted in the above rejections, the first and second structures (40/42) are provided and the fire barrier is affixed into the expansion joint (fig. 1).
In regard to claim 17, Olson teaches the claimed invention as noted in the above rejection for claim 1, and wherein the first and second intumescent sheets are attached by means of an pressure sensitive adhesive (col. 6, ln. 33).  Although not explicitly recited, it would have been obvious to use the pressure sensitive adhesive to attach the intumescent sheets to the first and second surfaces also with the adhesive, i.e. by applying it to attachment angles (32).

Claims 5-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Robison US 10,323,409 B1 (hereinafter ‘Robinson’).
	In regard to claims 5 and 20, Olson does not explicitly teach at least one flame retardant element disposed on the top side of at least one of the first, second and/or third fire blanket.
	Robinson teaches a fire barrier joint (see fig. 2) comprising a first blanket (104) having a flame retardant element (142) disposed on top thereof (see fig. 2 and col. 14, ln. 12-18).
	It would have been obvious to provide a flame retardant element disposed on top of the blanket of Olson, as taught by Robinson, so as to provide additional fire retardant benefits (see Robinson col. 14, ln. 4).
	In regard to claims 6 and 7, the examiner takes the position that the combination of Olson/Robinson teaches the claimed invention wherein the flame retardant element comprises ceramic fiber, mineral wool, rock wool, calcium silicate, sodium silicate, potassium silicate, magnesium oxide, intumescent material and silicone as recited by Robinson in col. 14, lns 15-18. It is noted that the claimed materials are notoriously well known in the art as insulating, hydrophilic, hydrophobic, refractory, intumescing and fire retardant. 
In regard to claim 8, combination of Olson/Robinson teaches the claimed invention wherein the flame retardant element is disposed on the top side of the first fire blanket (in the same manner element 142 is disposed on the blanket 104 of Robinson. See fig. 2).
	In regard to claims 9 and 10, the examiner takes the position that it would have been obvious to provide the flame retardant element of the combination of Olson/Robinson on the top side of the first, second and third fire blankets because, per MPEP 2144, doing so involves mere duplication of parts and results beneficiary for the fire barrier as it add fire resistance. 
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of view of Barr.
	In regard to claim 12, Olson does not explicitly teach a waterproof gutter having a bottom layer affixed to the top side of the first, second, or third blanket.
Barr teaches a fire barrier comprising first to third blankets (14), and further including a fourth blanket affixed to the top side of the first blanket (see fig. 1). It is noted that the top blanket layer of Barr is waterproof and fully capable of being a gutter as noted by Barr in col. 3, ln. 37.
One of ordinary skill in the art would have found it obvious to provide an additional blanket affixed to the top of the first blanket, as taught by Barr, so as to increase the fire protection properties of the joint barrier.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Shaw US 2008/0263980 A1 (hereinafter ‘Shaw’).
In regard to claim 13, Olson does not explicitly teach a metal shroud covering a portion of the fire barrier, affixed to second surfaces of the first and second intumescent sheets with an adhesive. 
Shaw teaches a fire barrier comprising a metal shroud covering portion (200 –see [0015]) affixed to opposite sides of the fire barrier (see fig. 3).
It would have been obvious to one of ordinary skill in the art to provide a shroud covering for the fire barrier of Olson, as taught by Shaw, so as to protect and preserve the fire barrier in place. Further, it would have been obvious that in order to provide the shroud of Shaw in the assembly of Olson one of ordinary skill in the art would have attached to the second surfaces of the intumescent surfaces in accordance to the position of Shaw’s shroud. Further, one of ordinary skill in the art would have found it obvious to provide adhesive to affix the shroud because this expedites the installation process. 
In regard to claim 14, the combination of Olson/Shaw teaches the metal shroud comprises a stainless-steel mesh (see Shaw [0023]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAOLA AGUDELO/Primary Examiner, Art Unit 3633